     Case 2:19-cv-01751-JAM-KJN Document 39 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TEVIN LEE HARRIS,                                 No. 2: 19-cv-1751 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    R. VALENCIA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On April 14, 2020, the undersigned referred this action to the Post-

19   Screening ADR Project and stayed this action for 120 days. This action is set for a settlement

20   conference before Magistrate Judge Claire on August 25, 2020.

21          On July 1, 2020, the undersigned denied plaintiff’s April 13, 2020 motion to compel

22   production of his medical and mental health records. (ECF No. 37.) The undersigned ordered

23   defendant to produce plaintiff’s relevant medical and mental health records to Magistrate Judge

24   Claire for in camera review at the time they submit their confidential settlement conference

25   statement. (Id.)

26          Pending before the court is plaintiff’s July 2, 2020 motion for relief, docketed as a motion

27   to compel. (ECF No. 38.) This motion appears to contain additional briefing in support of

28   plaintiff’s April 13, 2020 motion to compel. As stated above, on July 1, 2020, the undersigned
                                                       1
     Case 2:19-cv-01751-JAM-KJN Document 39 Filed 07/10/20 Page 2 of 2

 1   denied plaintiff’s April 13, 2020 motion to compel. Accordingly, plaintiff’s July 2, 2020 motion

 2   for relief is disregarded to the extent it contains further briefing in support of plaintiff’s April 13,

 3   2020 motion to compel.

 4           In the July 2, 2020 motion for relief, plaintiff also requests to name additional defendants.

 5   Because this action is stayed, plaintiff’s request to name additional defendants is denied.

 6           Accordingly, IT IS HEREBY ORDERED that plaintiff’s July 2, 2020 motion for relief,

 7   docketed as a motion to compel (ECF No. 38), is disregarded to the extent it contains further

 8   briefing in support of plaintiff’s April 13, 2020 motion to compel; plaintiff’s request to name

 9   additional defendants, contained in the July 2, 2020 motion for relief, is denied.

10   Dated: July 10, 2020

11

12

13

14
     Harr1751.com(2)
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
